          Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 1 of 8



1
     Jay T. Jambeck SBN #226018
     jjambeck@leighlawgroup.com
2    Mandy G. Leigh SBN # 225748
     mleigh@leighlawgroup.com
3    Damien B. Troutman SBN # 286616
     dtroutman@leighlawgroup.com
4
     LEIGH LAW GROUP
5    870 Market Street, Suite 1157
     San Francisco, CA 94102
6    Telephone:     415-399-9155
     Facsimile:     415-795-3733
7    Attorney for Plaintiff
      IAN HOLGUIN
8

9    FAGEN FRIEDMAN & FULFROST, LLP
     David R. Mishook, SBN 273555
10   dmishook@f3law.com
     Rachael Tillman, SBN 263224
11   rtillman@f3law.com
     70 Washington Street, Suite 205
12
     Oakland, California 94607
13   Phone: 510-550-8200
     Fax: 510-550-8211
14
     Attorneys for Defendants
15   GOLDEN PLAINS UNIFIED
     SCHOOL DISTRICT, and VINCE GONZALEZ
16

17                       IN THE UNITED STATES DISTRICT COURT

18                    FOR THE EASTERN DISTRICT OF CALIFORNIA
19   IAN HOLGUIN,                        Case No.: 2:20-cv-00292-KJM-CKD
20
                  Plaintiff,
21                                       STIPULATION AND [PROPOSED]
            v.                           PROTECTIVE ORDER
22
     GOLDEN PLAINS UNIFIED SCHOOL
23
     DISTRICT, and VINCE GONZALEZ,
24
     an individual,

25                Defendants.

26


                   STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                            Case No.: 2:20-cv-00292-KJM-CKD
                                             1
            Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 2 of 8



1
             IT IS HEREBY STIPULATED and agreed by and between counsel for the parties that,

2    upon the Court’s approval, the terms and conditions of a Stipulated Protective Order should be

3    entered as follows:
4
     1.      The Stipulated Protective Order entered by the Court (the “Court’s Order”) shall be
5
     applicable to and govern all depositions, documents produced in response to requests for
6
     production of documents, answers to interrogatories, responses to requests for admissions, and
7
     all other discovery taken pursuant to the Federal Rules of Civil Procedure, as well as all
8

9    documents produced by either party in response to informal discovery requests, testimony,

10   matters in evidence, and computerized records (collectively, “RECORDS”) which the disclosing

11   party designates as “CONFIDENTIAL MATERIAL” pursuant to this Stipulation and the Court’s
12
     Order, directly or indirectly by or on behalf of any party in connection with this action.
13
     2.      Pursuant to Local Rule 141.1(c)(1), the types of information eligible for protection
14
     include evidence of medical and/or mental health treatment Plaintiff underwent as a result of the
15
     events at issue in the above-captioned matter, as well as Plaintiff’s educational records, including
16

17   Individual Educational Plan (“IEP”) documents, which are subject to the Family Educational

18   Rights and Privacy Act (“FERPA”). 20 U.S.C. § 1232g(a)(4)(A) (providing privacy protections
19   for educational records that “contain information directly related to a student” and “are
20
     maintained by an educational agency or institution or by a person acting for such agency or
21
     institution.”).
22
     3.      Pursuant to Local Rule 141.1(c)(2), there is a need to protect this type of evidence.
23

24
     Potentially discoverable information is subject to balancing when constitutionally protected

25   rights of privacy of implicated. See e.g., Breed v. United States Dist. Court, 542 F.2d 1114, 1116

26   (9th Cir. 1976). Moreover, the parties seek protection to prevent disclosure on the public docket


                       STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                Case No.: 2:20-cv-00292-KJM-CKD
                                                 2
           Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 3 of 8



1
     of Plaintiff’s mental health, particular when he was a minor, and educational records protected

2    by FERPA.

3    4.     Pursuant to Local Rule 141.1(c)(3), the parties seek a Protective Order, as opposed to
4
     entering into a private agreement, because the proposed Order provides mechanisms for the
5
     resolution of disputes and the handling of designated evidence that involve the Court.
6
     5.     In designating RECORDS as “CONFIDENTIAL MATERIAL,” a party shall make such
7
     a designation only for RECORDS which that party in good faith believes contain information
8

9    related to Plaintiff’s medical and/or mental health and educational records protected by FERPA.

10   RECORDS designated as CONFIDENTIAL MATERIAL shall be used solely for the purpose of

11   conducting this litigation and not for any other purpose.
12
     6.     CONFIDENTIAL MATERIAL may be disclosed only to the following persons:
13
            a. the attorneys working on this action on behalf of any party, including inhouse
14
                litigation attorneys;
15
            b. any paralegal assistants, stenographic and clerical employees working under the
16

17              direct supervision of such counsel, with disclosure only to the extent necessary to

18              perform their work in connection with this matter;
19          c. any person not employed by a party who is expressly retained or sought to be retained
20
                by any attorney described in paragraph 6(a) to assist in preparation of this action for
21
                trial, with disclosure only to the extent necessary to perform such work;
22
            d. any witnesses who appear for deposition or trial in this matter, and their counsel of
23

24
                record, during the course of their testimony, upon the witness being advised of the

25              need and agreeing to keep the RECORDS confidential; and

26          e. the Court.


                      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                               Case No.: 2:20-cv-00292-KJM-CKD
                                                3
           Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 4 of 8



1
     7.     The persons described in paragraph 6(d) shall have access to the CONFIDENTIAL

2    MATERIAL records once they have been made aware of the provisions of the Court’s Order and

3    have manifested their assent to be bound thereby by signing a copy of the annexed
4
     “ACKNOWLEDGMENT.” Upon request, a list shall be prepared by counsel for the parties
5
     hereto of the names of all such persons to whom CONFIDENTIAL MATERIAL is disclosed, or
6
     to whom the information contained therein is disclosed, and such list shall be available for
7
     inspection by the Court and opposing counsel. The other persons described in paragraph 6 shall
8

9    have access to the CONFIDENTIAL MATERIAL pursuant to the terms of the Court’s Order

10   without signing a copy of the annexed “ACKNOWLEDGEMENT.” Upon request, similar but

11   separate lists shall also be prepared with respect to CONFIDENTIAL MATERIAL provided by
12
     third parties. The persons receiving RECORDS designated as CONFIDENTIAL MATERIAL
13
     are enjoined from disclosing it to any other person, except in conformance with the Court’s
14
     Order. This Stipulation will not require the disclosure of experts other than by Local Rule,
15
     Federal Rule of Civil Procedure, and/or Court Order.
16

17   8.     Each individual who receives any RECORDS designated as CONFIDENTIAL

18   MATERIAL hereby agrees to subject himself/herself to the jurisdiction of this Court for the
19   purpose of any proceedings relating to the performance under, compliance with or violation of
20
     the Court’s Order.
21
     9.     The recipient of any RECORDS designated as CONFIDENTIAL MATERIAL that is
22
     provided under the Court’s Order shall maintain such RECORDS in a secure and safe area and
23

24
     shall exercise the same standard of due and proper care with respect to the storage, custody, use

25   and/or dissemination of such RECORDS as is exercised by the recipient with respect to its own

26   proprietary information.


                      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                               Case No.: 2:20-cv-00292-KJM-CKD
                                                4
           Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 5 of 8



1
     10.    Parties shall designate RECORDS as CONFIDENTIAL MATERIAL as follows:

2           a. In the case of RECORDS produced pursuant to Rules 26 and 34 of the Federal Rules

3              of Civil Procedure, interrogatory answers, responses to requests for admissions, and
4
               the information contained therein, designation shall be made by placing the following
5
               legend on any such RECORD prior to production: “CONFIDENTIAL MATERIAL.”
6
               In the event that a party was unable to stamp or otherwise designate a RECORD as
7
               CONFIDENTIAL MATERIAL at the time of its production, that party may, within
8

9              twenty-one (21) days of becoming able to designate such RECORD, so stamp or

10             otherwise designate the RECORD. In the event that a party inadvertently fails to

11             stamp or otherwise designate a RECORD as CONFIDENTIAL MATERIAL at the
12
               time of its production, that party may, after discovery of such error, so stamp or
13
               otherwise designate the RECORD.
14
            b. In the case of depositions, designation of the portion of the transcript (including
15
               exhibits) which contains CONFIDENTIAL MATERIAL shall be made by a
16

17             statement to such effect on the record in the course of the deposition or, upon review

18             of such transcript by counsel for the party to whose CONFIDENTIAL MATERIAL
19             the deponent has had access, said counsel shall designate within twenty-one (21) days
20
               after counsel’s receipt of the transcript or the entry of this order, whichever is later.
21
            c. Transcripts of depositions will not be filed with the Court unless it is necessary to do
22
               so for purposes of trial, motions for summary judgment, or other matters, and when
23

24
               filed, the parties shall comply with paragraph 12 below.

25   11.    A party shall not be obligated to challenge the propriety of a CONFIDENTIAL

26   MATERIAL designation at the time made, and failure to do so shall not preclude a subsequent


                      STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                               Case No.: 2:20-cv-00292-KJM-CKD
                                                5
            Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 6 of 8



1
     challenge thereto. In the event that any party to this litigation disagrees at any stage of these

2    proceedings with such designation, such party shall provide to the producing party written notice

3    of its disagreement with the designation. The parties shall first try to dispose of such dispute in
4
     good faith on an informal basis. If the dispute cannot be resolved, the party challenging the
5
     designation may request appropriate relief from the Court.
6
     12.    In the event that any CONFIDENTIAL MATERIAL is to be used in any court
7
     proceedings in connection with this litigation, the parties shall request an Order from the Court
8

9    seeking to seal the documents pursuant to Local Rule 141. If any CONFIDENTIAL MATERIAL

10   is used in any court proceedings in connection with this litigation it shall not lose its

11   CONFIDENTIAL MATERIAL status through such use, and the parties shall take all steps
12
     reasonably required to protect its confidentiality during such use.
13
     13.    Nothing in the Court’s Order shall preclude any party to the lawsuit, their attorneys or
14
     any other person from disclosing or using, in any manner or for any purpose, any RECORDS not
15
     obtained in this lawsuit, if such RECORDS are lawfully obtained from a third party, even though
16

17   the same RECORDS may have been produced in discovery in this lawsuit and designated as

18   CONFIDENTIAL MATERIAL.
19   14.    Nothing in the Court’s Order shall preclude any party to the lawsuit or their attorneys (a)
20
     from showing RECORDS designated as CONFIDENTIAL MATERIAL to an individual who
21
     either prepared or reviewed the RECORDS prior to the filing of this action, or (b) from
22
     disclosing or using, in any manner or for any purpose, RECORDS from the party’s own files
23

24
     which the party itself has designated as CONFIDENTIAL MATERIAL.

25   15.    Within sixty (60) days of the termination of litigation between the parties, all RECORDS

26   designated as CONFIDENTIAL MATERIAL, and all copies thereof, except such copies which


                       STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                Case No.: 2:20-cv-00292-KJM-CKD
                                                 6
           Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 7 of 8



1
     have been filed with the Court, utilized in accordance with the Court’s Order, or which are and

2    will continue to be maintained in a secure place pursuant to the continuing obligations of the

3    Court’s Order, shall be returned to the party which produced it or shall be destroyed.
4
     16.    Except as specifically provided herein, the terms, conditions and limitations of the
5
     Court’s Order shall survive the termination of this action at the option of the designating party.
6
     17.    The Court’s Order is without prejudice to the right of any party to seek relief from the
7
     Court, upon good cause shown, from any of the provisions contained in paragraphs 1 through 18,
8

9    inclusive hereof.

10
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11

12   Dated: August 3, 2021                         LEIGH LAW GROUP, P.C.
13
                                                    /s/ Damien B. Troutman
14                                                 JAY T. JAMBECK
                                                   MANDY G. LEIGH
15                                                 DAMIEN B. TROUTMAN
                                                   Attorney for Plaintiff
16

17
     Dated: August 3, 2021                         FAGEN FRIEDMAN & FULFROST, LLP
18
                                                   /s/ David R. Mishook
19                                                 DAVID R. MISHOOK
                                                   RACHAEL TILLMAN
20                                                 Attorney for Defendants
21
                                                  ORDER
22
     IT IS SO ORDERED.
23

24   Dated: August 11, 2021
25
                                                      _____________________________________
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE


                         STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                  Case No.: 2:20-cv-00292-KJM-CKD
                                                   7
           Case 2:20-cv-00292-KJM-CKD Document 42 Filed 08/11/21 Page 8 of 8



1
                                            ACKNOWLEDGMENT
2
            The undersigned hereby acknowledges that he/she has read the Protective Order which
3
     was entered by the Court on ________________, 2018, Holguin v. Golden Plains Unified School
4

5    District, et al., Case No.: 2:20-cv-00292-KJM-CKD, that he/she is one of the persons contemplated

6    in paragraph 6 above as authorized to receive disclosure of RECORDS designated

7    CONFIDENTIAL by any of the parties or by third parties, and that he/she fully understand and
8
     agrees to abide by the obligations and conditions of the Protective Order. The undersigned further
9
     consents to be subject to the jurisdiction of the United States District Court for the Eastern District
10
     of California for purposes of any proceedings relating to performance under, compliance with or
11
     violation of the above-described Order.
12

13

14   Dated: ______________, 20___                          __________________________________
15
     826-100/6156584.1
16

17

18

19

20

21

22

23

24

25

26


                         STIPULATION AND [PROPOSED] PROTECTIVE ORDER
                                  Case No.: 2:20-cv-00292-KJM-CKD
                                                   8
